Title: From James Madison to Edmund Pendleton, 20 August 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Aug: 20th. 1782.
At the date of my last I had little doubt that the post of this week would have conveyed you some further lights on the subject of negociations for peace. A continuation of the silence of our foreign Ministers has disappointed me. The extreme length of this silence is very remarkable and distressing. The risks to which their dispatches are exposed will not explain it [?] without supposing them to have been peculiarly unfortunate.
Messrs. Carlton & Digby have made no further communications nor propositions. A Number of the Prisoners from the Goals of England have arrived here conformably to the intimation given in their letter to Gen Washington.
The Gazette you will find informs us that the French fleet has gone into Boston. It quitted its [stay?] about the Hook very unluckily a little before the arrival of the garrison &c. from Savannah.
I am Dr Sir yrs very affectionately
J Madison Jr.
